Citation Nr: 1529343	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  12- 5 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Crii Spears-De Leo




INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

As an initial matter, the Board notes that the appellant first filed a claim for service connection of the Veteran's death in September 2008.  The RO denied service connection in an April 2009 rating decision.  Thereafter, in August 2009, the appellant submitted correspondence in support of her claim, in which the RO deemed as a request to reopen the claim.  The Board notes that the appellant was initially sent Veterans Claims Assistance Act of 2000 (VCAA) notice letters in March 2009 and November 2009; however, these letters did not list the Veteran's service-connected disabilities at death; nor did they inform the appellant of how to obtain service connection for nonservice-connected disabilities after his death, such that a claim for Dependency and Indemnity Compensation (DIC) benefits can be substantiated, as required by Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The Board has reviewed the claims file and the appellant was most recently sent a VCAA notice letter in February 2012, which satisfied the notice requirements of Hupp.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran passed away in August 1991.  The appellant asserts that the Veteran's death was caused by the prescription accutane, which was prescribed to treat acne vulgaris, his service connected skin disability.  Specifically, the appellant asserts that the prescription accutane, "destroyed [the Veteran's] liver," which caused hepatic failure, chronic hepatitis, and eventually lead to the Veteran "being a carrier of the human immune deficiency [virus] causing his death.  See March 2009 VA Form 21-4142; December 2010 Notice of Disagreement.

Of record is a certificate of death, which lists the immediate cause of the Veteran's death as hepatic failure and chronic hepatitis.  At the time of the Veteran's death, service connection was in effect for acne vulgaris.  Nevertheless, the record is not so clear as to what caused hepatic failure and chronic hepatitis.  According to the February 2012 VA medical opinion of record, the VA examiner opined that "[a]ccutane can cause liver failure but without any clear documentation and the proximity of hepatitis and liver failure secondary to this treatment . . . there is no cause and effect for [the Veteran's] hepatitis, liver failure, and eventual demise."  Per the February 2012 VA examination report, the Board recognizes that the prescription accutane is found to be an underlying cause of liver failure.  In order to obtain clarification of the February 2012 VA medical opinion and evidence on what caused the Veteran's hepatic failure and chronic hepatitis, a remand is required.

Notwithstanding the notice deficiency discussed above, the Board finds that a remand for an addendum medical opinion is necessary.  The medical evidence of record includes a January 1990 VA dermatology examination report which notes the Veteran reported treatment with accutane by history.  A review of the Veteran's claims file reveals that the Veteran received treatment for his skin disability by a private clinician, Dr. S.R., in May 1990, but does not document a prescribed medication.  See July 1990 Correspondence from Diplomate of American Board of Surgery.  

The claims file also contains several articles regarding the use of accutane and its relation to liver disease and hepatitis submitted by the appellant, which notes several warnings and precautions about the possible complications that can occur with accutane, to include liver failure and hepatitis.  

The appellant is competent to report the onset and continuity of the Veteran's symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Although there is no evidence of treatment or diagnosis for a liver condition or hepatitis, the evidence of record does not contain information that contradicts the appellant's report regarding the effects of the Veteran's service-connected disability or the treatment thereof on his overall health, to include the use of Accutane, which allegedly contributed to his death.  Accordingly, the appellant's statements reasonably raise the possibility that the Veteran's liver failure and hepatitis may have been secondary to his service-connected acne vulgaris and consequently may have contributed to his death.  Accordingly, the Board finds that obtaining an addendum medical opinion regarding the cause of the Veteran's death would likely be helpful.

Given these potential causes of death related to the Veteran's service-connected disability, the Board finds that a remand is necessary in order to obtain an addendum opinion regarding the cause of the Veteran's death.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the appeal.  Any additional records identified by the appellant should be obtained and associated with the claims file.  The appellant should be advised that any records showing care for the Veteran's acne vulgaris and/or liver condition and hepatitis would be relevant.  (Consent to obtain records should be obtained where necessary.)

The appellant should also be asked to provide a more detailed statement regarding the Veteran's use of accutane, including when it was first prescribed and for how long.  

2.  Return the claims file to the February 2012 VA physician in order to obtain an addendum opinion regarding whether the Veteran's cause of death is related to his military service or to his service-connected disability.  (Review should include the records obtained pursuant to the development sought in paragraph 1 above.  The reviewer must also consider the lay statements of record, including the appellant's statements regarding the Veteran's symptoms and use of accutane.)

After reviewing the claims file, the reviewer should specifically opine as to the following: 

(a) Whether the Veteran's treatment for his service-connected skin disability to include the prescribed accutane more likely, less likely, or at least as likely as not (50 percent or greater probability) caused, substantially and materially contributed to, combined to cause, or aided or lent assistance to the production of death, to include liver issues or hepatitis due to that disability.

(b) Whether the Veteran's liver failure and hepatitis was more likely, less likely, or at least as likely as not caused or aggravated by, or a symptom of, the Veteran's use of the prescription accutane.

(c) Whether the Veteran's acne vulgaris (with or without the use of the prescription accutane, as opined above) caused, substantially and materially contributed to cause, combined to cause, or aided or lent assistance to the production of death.

A rationale for each opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  (Should consultations with specialists be required in order to provide the requested opinions, this should be done.)

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the appellant's claim of service connection for the cause of the Veteran's death.  If the benefit sought remains denied, the appellant and her attorney should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




